DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,787,089 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Spencer Carter (76416) on February 16, 2022.
The application has been amended as follows: 
Claim 14, Lines 11-12, replace “and conveying the charge output to the electric cart”, with:


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The closes prior art, Dierickx (8,723,344) discloses a generator (17) configured to generate an electrical output based on a rotation of a shaft (2) coupled to a driven mass (3) (Col.8, Lines 9-17) (Fig.2); Harrison (2007/0187957) discloses a driven mass (22) operable in a lowered position in contact with a road surface and in a raised position out of contact with the road surface (Par.18) (Fig.2); and Koelsch (2010/0327600) discloses a driven mass (16) that may be raised and lowered in order to generate mechanical energy (Par.19) (Fig.3), do not teach alone or in combination:

“driven mass coupled to a shaft …, wherein the driven mass exists in one of (1) an extended position in which the kinetic energy of the electric cart causes the driven mass to rotate and (2) a retracted position in which the kinetic energy of the electric cart does not cause the driven mass to rotate; a generator configured to generate an electrical output based on a mechanical input, the mechanical input mechanically coupled to the shaft …; a hardware controller configured to control whether the driven mass is in the extended position or the retracted position in response to a signal received from a communication circuit; and the communication circuit configured to receive the signal from a vehicle controller.”, in combination with all the other elements as recited in independent claim 1. 
Claims 2-13 depend from claim 1 and are allowed for the same reasons as indicated above.

“driven mass coupled to a shaft …, wherein the driven mass exists in one of (1) an extended position in which the kinetic energy of the electric cart causes the driven mass to rotate and (2) a retracted position in which the kinetic energy of the electric cart does not cause the driven mass to rotate; generating, via a generator, an electrical output ..the generator having a mechanical input mechanically coupled to the shaft;… and controlling, by a hardware controller, whether the driven mass is in the extended position or the retracted position in response to receiving a signal from a vehicle controller” in combination with all the other elements as recited in independent claim 14. 
Claims 15-20 depend from claim 14 and are allowed for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 22, 2022